      Case: 1:20-cv-05643 Document #: 1 Filed: 09/23/20 Page 1 of 21 PageID #:1




                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

 ART AKIANE LLC,

                       Plaintiff,                       Civil Action No.:

                v.                                      Judge:

 MARDEL, INC., ST. JUDE SHOP, INC.,                     JURY TRIAL DEMANDED
 and CHRISTIANBOOK, LLC,

                       Defendants.

                                         COMPLAINT

       1.      Plaintiff Art Akiane LLC (“Art Akiane”) brings this action against Defendants

Mardel, Inc. (“Mardel”), St. Jude Shop, Inc. (“St. Jude”), and Christianbook, LLC

(“Christianbook”) (collectively “Defendants”) because of Defendants’ illicit sales and distribution

of Akiane Kramarik’s artwork, copyright and trademark infringement, deceptive trade practices,

unfair competition, and Defendants’ other violations of federal and state law.

       2.      Akiane Kramarik is an internationally renowned artist who has been recognized as

a gifted child prodigy and garnered international acclaim for her works.

       3.      Defendants are online sellers of religiously-themed artwork and other products.

       4.      Defendants sold and distributed in interstate commerce various illicit and

counterfeit versions of Art Akiane’s artwork without permission through their respective websites.

       5.      These illicit and counterfeit versions of Art Akiane’s artwork are difficult to

distinguish from genuine works and are, therefore, likely to confuse and mislead the consumers

who are purchasing the illicit and counterfeit works.

       6.      Accordingly, Art Akiane seeks relief from this Court.




                                                1
       Case: 1:20-cv-05643 Document #: 1 Filed: 09/23/20 Page 2 of 21 PageID #:2




I.      THE PARTIES

        7.     Art Akiane LLC is an Illinois limited liability company with its principal place of

business at 833 Central Ave., Unit 1250, Highland Park, IL 60035. Art Akiane is the intellectual

property holding company of Akiane Kramarik, and Akiane Kramarik has transferred all right,

title and interest in her artwork, and name and likeness, to Art Akiane.

        8.     Upon information and belief, Mardel is an Oklahoma corporation with its principal

place of business at 7727 SW 44th Street, Oklahoma City, OK 73179.

        9.     Upon information and belief, St. Jude is a Pennsylvania corporation with its

principal place of business at 21 Brookline Boulevard, Havertown, PA 19083.

        10.    Upon information and belief, Christianbook is a Delaware limited liability

company with its principal place of business at 140 Summit Street, Peabody, MA 01960.

II.     STATUTORY BASIS AND NATURE OF ACTION

        11.    This action is for: (1) copyright infringement under the Copyright Act, 17 U.S.C.

§§ 101, et seq.; (2) unfair competition of false designation of origin under § 43(a) of the Lanham

Act, 15 U.S.C. § 1125(a); (3) unfair competition under Illinois common law; (4) deceptive trade

practices under the Illinois Uniform Deceptive Trade Practices Act, 815 ILCS §§ 510/1-510/7; and

(5) unjust enrichment under Illinois common law.

        12.    Art Akiane seeks preliminary and permanent injunctive relief, and an award of its

damages, Defendants’ profits, and/or statutory damages, among other remedies.

III.    JURISDICTION AND VENUE

        13.    This Court has subject matter jurisdiction to hear and determine this controversy

pursuant to 28 U.S.C. §§ 1331 and 1338 because the action arises under the federal Copyright Act

and Lanham Act. See 17 U.S.C. §§ 101, et seq.; 15 U.S.C. §§ 1051, et seq.




                                                 2
      Case: 1:20-cv-05643 Document #: 1 Filed: 09/23/20 Page 3 of 21 PageID #:3




        14.     This Court has supplemental jurisdiction to hear and determine the state law claims,

which arise under the statutory and common laws of the State of Illinois, pursuant to 28 U.S.C. §

1367(a), because the state law claims are so related to the federal claims that they form part of the

same case or controversy under Article III of the United States Constitution and derive from a

common nucleus of operative facts.

        15.     This Court also has diversity jurisdiction over this matter pursuant to 28 U.S.C. §

1332, in that complete diversity of citizenship between the parties exists, and the amount in

controversy exceeds the sum or value of $75,000, exclusive of interests and costs.

        16.     Venue and personal jurisdiction are proper in the Northern District of Illinois under

28 U.S.C. § 1391(b) and (c) because a substantial part of the events giving rise to the claims herein

occurred in this District and Defendants have promoted infringing goods in this District.

        17.     This Court has personal jurisdiction over Defendants because Defendants have

continuous and systematic contacts with the state of Illinois, because they have purposefully

directed their activities toward the state of Illinois causing harm suffered in the state of Illinois,

because they have marketed their products for direct sale to consumers in Illinois through the

Internet, and because this action is based upon activities that arise out of or relate to those contacts,

among other reasons. Defendants also target consumers in Illinois in the sale of goods.

IV.     FACTUAL BACKGROUND

        A.      Akiane Kramarik and Art Akiane

        18.     Akiane comes from humble beginnings, having been born and raised in abject

poverty. She began creating her artwork, including many of the Works (as defined in paragraph

31 below) at age four.

        19.     Despite the challenges she faced growing up, she worked hard to develop her

artistic talent, creating hundreds of original and renowned masterpieces over the past two decades.


                                                   3
      Case: 1:20-cv-05643 Document #: 1 Filed: 09/23/20 Page 4 of 21 PageID #:4




       20.     Throughout her young life, Akiane developed her skillset through no formal

training: she began drawing complex and sophisticated artwork utilizing different mediums

including candles, charcoal, and pencils; at the age of six, she began painting; by the age of seven,

Akiane was knowledgeable in the use of color pastels and acrylic paints; and at the age of eight,

she had completed a five-foot long oil painting mastering realism, and was already holding solo

art exhibitions.

       21.     Akiane’s art has been showcased in numerous galleries and developed an

international fan base that continues to grow.

       22.     She has received extensive media coverage in Australia, China, Brazil, Japan,

Korea, Russia, Ireland, England, Scotland, the Netherlands, France, Hungary, Poland, Lithuania,

Latvia, Canada, the Middle East, and Norway.

       23.     Akiane’s online gallery, located at www.akiane.com, has had nearly 450 million

global visitors over the past decade.

       24.     Her art exhibitions have been featured in museums, galleries, embassies,

universities, institutes, churches, and corporations all around the world.

       25.     She has also been featured in documentaries and made hundreds of media

appearances.

       26.     She has been featured on the Katie Couric Show, World News Tonight, Good

Morning America, CNN, The View, Fox News, the Montel Williams Show, The Glen Beck

Program, The Late Late Show, Lou Dobbs Tonight, Hour of Power, Superhuman: Genius, The

Indigo Evolution, Miracle Detectives, Extreme Prophetic, Trinity Broadcast Network, Supreme

Master Television, and Super Kids.




                                                 4
      Case: 1:20-cv-05643 Document #: 1 Filed: 09/23/20 Page 5 of 21 PageID #:5




           27.      Akiane has raised hundreds of thousands of dollars globally through her charity

auctions and art exhibits for the impoverished, and she has used her talents and artwork to

contribute to over two hundred international and charitable foundations and fundraisers, including

Northwest Medical Teams and the Smile Network.

           28.      Due to her immense talent and fan base, Akiane has even been portrayed in the New

York Times best-selling book Heaven is For Real, which was adapted into a 2014 film produced

by Sony Pictures.

           29.      Akiane’s name and persona have developed enormous commercial value in

promoting her artwork as a result of the public’s widespread knowledge and admiration of her

talents.

           30.      Akiane assigned the copyright registrations for the Works, as defined below, to Art

Akiane.

           31.      Art Akiane owns all necessary rights to the following copyrights, registered at the

U.S. Copyright Office, for the following visual works of art (the “Works”):

                 Title of Work               Registration No.                          Work



             Prince of Peace                   VA 1-921-911




                 Father Forgive
                                               VA 1-960-272
                  Them




                                                     5
Case: 1:20-cv-05643 Document #: 1 Filed: 09/23/20 Page 6 of 21 PageID #:6




        Jesus                 VA 2-142-942




      Barefoot                VA 2-010-303




        I AM                  VA 2-010-300




    Mother’s Love             VA 1-925-543




      Innocence               VA 2-010-352




    On My Knees               VA 1-924-181




        Hope                  VA 1-925-448




                                   6
      Case: 1:20-cv-05643 Document #: 1 Filed: 09/23/20 Page 7 of 21 PageID #:7




             Co-Creation                     VA 1-924-158




             The Swing                       VA 2-011-840




             Love at First
                                             VA 1-924-183
             Sight




             Vulnerable                      VA 2-010-397




       32.      Attached as Exhibit A are true and correct copies of the certificates of registration

or registration information for the Works.

       33.      The Works are original works of authorship, all created between 2002 and 2018.

       34.      Akiane is the sole author of the Works.

       35.      As the owner of the above-listed Works and pursuant to Section 106 of the

Copyright Act, Art Akiane has the exclusive right to reproduce the Works, prepare derivative

works of them, distribute copies to the public, and display the Works publicly.

       36.      Art Akiane owns all right, title and interest in and to Akiane’s name and likeness.

       37.      Since at least as early as 2003, Art Akiane has also been substantially and

continuously using the name and likeness of Akiane in the marketing and sale of the Works.




                                                  7
      Case: 1:20-cv-05643 Document #: 1 Filed: 09/23/20 Page 8 of 21 PageID #:8




         38.   Art Akiane owns all right, title and interest in and to Art Akiane’s and Akiane’s

trademarks, which are imprinted on the Works that Art Akiane sells, and are extensively used in

online and media advertising.

         39.   By virtue of the quality and nature of the goods offered under the trademarks, the

extensive sales, advertising, provision, marketing and promotion under the trademarks, and the

substantially exclusive and continuous use of the trademarks for over 16 years for and in

connection with the Works, the trademarks have come to symbolize and identify a source of great

and valuable goodwill for and in connection with Art Akiane’s goods.

         40.   Art Akiane has used its trademarks in commerce throughout the United States

continuously since at least 2003 for the distribution, provision, sale, marketing, advertising, and

promotion of the goods associated with its marks. Attached as Exhibit B is a representative sample

showing Art Akiane’s use of its trademarks (the “AKIANE Marks”) in connection with these

goods.

         41.   As a result of its widespread, continuous, and exclusive use of the AKIANE Marks

to identify its goods and Art Akiane as their source, Art Akiane owns valid and subsisting rights

to the AKIANE Marks.

         42.   The AKIANE Marks are distinctive to both the consuming public and to those in

Art Akiane’s industry.

         43.   Art Akiane has expended substantial time, money, and resources marketing,

advertising, and promoting the goods sold under the AKIANE Marks, including through online

blog posts, speaking engagements, attendance and participation at media events, and publishing

books and newsletters about Akiane. See, e.g., Exhibit C.




                                                8
      Case: 1:20-cv-05643 Document #: 1 Filed: 09/23/20 Page 9 of 21 PageID #:9




          44.   Art Akiane has expended significant resources on the marketing, advertising, and

promotion of the goods sold under the AKIANE Marks.

          45.   Consumers understand and see that the Art Akiane goods originate from Art

Akiane. As a result of Art Akiane’s considerable expenditures and efforts, the AKIANE Marks

have come to signify the high quality of the goods designated by the AKIANE Marks, and acquired

incalculable distinction, reputation, and goodwill belonging exclusively to Art Akiane.

          46.   Art Akiane has protected and enforced its AKIANE Marks against past

infringements, including sending numerous cease and desist letters to infringers.

          B.    Mardel’s Unlawful Sales.

          47.   Mardel is a company that sells religiously-themed artwork, ornaments, and various

other products.

          48.   Mardel sells products on its website, which it also utilizes to promote and sell its

goods, including, upon information and belief, to customers within the State of Illinois.

          49.   Art Akiane has learned that Mardel has sold and distributed in interstate commerce

unlawful and illicit copies of Akiane’s Works.

          50.   Mardel has sold and distributed in commerce unlawful and illicit copies of Akiane’s

Works in Illinois.

          51.   These copies were produced without Art Akiane’s consent or authorization and are,

therefore, unauthorized and/or counterfeit versions of her Works (“counterfeit Works”).

          52.   These counterfeit Works closely resemble Art Akiane’s genuine Works and are

likely to cause actual confusion among consumers who believe they are purchasing genuine art.

          53.   However, the counterfeit Works were not genuine and were often of an inferior

quality. For instance, the illicit artwork was printed on lower quality materials or used low quality

colors.


                                                 9
    Case: 1:20-cv-05643 Document #: 1 Filed: 09/23/20 Page 10 of 21 PageID #:10




        54.    Images of Mardel’s website listing the counterfeit Works for sale to the consuming

public are attached as Exhibit D.

        55.    Upon information and belief, the counterfeit Works may have been sourced from

entities known as Art & SoulWorks, LLC and Carpentree, LLC.

        56.    Art Akiane is currently prosecuting copyright infringement and other claims against

Art & SoulWorks LLC and Carpentree, LLC. in a matter captioned Art Akiane LLC v. Art &

SoulWorks, LLC et al., pending in the U.S. District Court for the Northern District of Illinois as

Case No. 2:19-cv-02952 before the Hon. Edmond E. Chang.

        57.    Mardel sold and distributed these illicit and counterfeit Works in commerce despite

requests from Art Akiane and its representatives to cease doing so.

        58.    In the alternative or in addition, and upon information and belief, Mardel’s sales of

the illicit and counterfeit Works were done willfully, with knowledge of Art Akiane’s rights in the

Works and the AKIANE Marks.

        59.    Art Akiane did not authorize Mardel to use Akiane’s name, identity, or likeness and

Mardel had no consent to do so.

        C.     St. Jude’s Unlawful Sales.

        60.    St. Jude is a company that sells religiously-themed artwork, among other products.

        61.    St. Jude advertises that it is “the #1 church suppliers available on the world wide

web!”

        62.    St. Jude sells products on its website, which it also utilizes to promote its goods,

including, upon information and belief, to customers within the State of Illinois.

        63.    Art Akiane has learned that St. Jude has sold and distributed in interstate commerce

unlawful and illicit copies of Akiane’s works.




                                                 10
    Case: 1:20-cv-05643 Document #: 1 Filed: 09/23/20 Page 11 of 21 PageID #:11




       64.       These copies were produced without Art Akiane’s consent and are, therefore,

counterfeit versions of her Works.

       65.       These counterfeit Works closely resemble Art Akiane’s genuine Works and are

likely to cause actual confusion among consumers who believe they are purchasing genuine art.

       66.       However, the counterfeit Works were not genuine and were often of an inferior

quality. For instance, the illicit artwork was often framed on cardboard, and used low quality colors

and materials.

       67.       Images of St. Jude’s website listing the counterfeit Works for sale to the consuming

public are attached as Exhibit E.

       68.       Upon information and belief, the counterfeit St. Jude Works may also have been

sourced from Art & SoulWorks, LLC and Carpentree, LLC.

       69.       Art Akiane did not authorize St. Jude to use Akiane’s name, identity, or likeness

and St. Jude had no consent to do so.

       70.       In the alternative or in addition, and upon information and belief, St. Jude’s sales

of the illicit and counterfeit Works were done willfully, with knowledge of Art Akiane’s rights in

the Works and the AKIANE Marks.

       71.       Art Akiane did not authorize St. Jude’s to use Akiane’s name, identity, or likeness

and St. Jude had no consent to do so.

       D.        Christianbook’s Unlawful Sales.

       72.       Like Mardel and St. Jude, Christianbook is a company that sells religiously-themed

artwork and products.

       73.       Christianbook sells products on its website, which it also utilizes to promote and

sell its goods, including, upon information and belief, to customers within the State of Illinois.




                                                  11
    Case: 1:20-cv-05643 Document #: 1 Filed: 09/23/20 Page 12 of 21 PageID #:12




       74.     Art Akiane has learned that Christianbook has sold and distributed in interstate

commerce unlawful and illicit copies of Akiane’s works.

       75.     These copies were produced without Art Akiane’s consent and are, therefore,

counterfeit versions of her Works.

       76.     As with the counterfeit Works sold by Mardel and St. Jude, the counterfeit Works

sold by Christianbook closely resemble Art Akiane’s genuine Works and are likely to cause actual

confusion among consumers who believe they are purchasing genuine art.

       77.     As with the counterfeit Works sold by Mardel and St. Jude, the counterfeit Works

sold by Christianbook were not genuine and were often of an inferior quality.

       78.     Images of Christianbook’s website listing the counterfeit Works for sale to the

consuming public are attached as Exhibit F.

       79.     Upon information and belief, the counterfeit Works may also have been sourced

from entities known as Art & SoulWorks, LLC and Carpentree, LLC.

       80.     Art Akiane did not authorize Christianbook to use Akiane’s name, identity, or

likeness and Christianbook had no consent to do so.

       81.     In the alternative or in addition, and upon information and belief, Christianbook’s

sales of the illicit and counterfeit Works were done willfully, with knowledge of Art Akiane’s

rights in the Works and the AKIANE Marks.

       82.     Art Akiane did not authorize Christianbook to use Akiane’s name, identity, or

likeness and Christianbook had no consent to do so.

       E.      Defendants Benefitted From Akiane’s Goodwill.

       83.     Upon information and belief, Defendants have received and continue to receive a

benefit from their utilization of Akiane’s full name, identity, likeness, and reputation including,

without limitation, internet traffic to Defendants’ respective websites, increased search engine


                                                12
    Case: 1:20-cv-05643 Document #: 1 Filed: 09/23/20 Page 13 of 21 PageID #:13




relevancy, and potential or actual customers who were directed to Defendants because of

Defendants advertising, and sale of counterfeit products bearing images of Art Akiane’s Works.

          84.   Defendants’ infringing acts as alleged above have caused and are likely to continue

to cause confusion, mistake, and deception among the relevant consuming public as to the source

or origin of Defendants’ goods and have and are likely to continue to deceive the relevant

consuming public into believing, mistakenly, that Defendants’ goods originate from, are associated

or affiliated with, or otherwise authorized by Art Akiane.

          85.   In the alternative or in addition, and upon information and belief, Mardel’s acts

were willful with the deliberate intent to trade on the goodwill of Art Akiane’s AKIANE Marks,

cause confusion and deception in the marketplace, and divert potential sales of Art Akiane’s goods

to Mardel.

          86.   Defendants’ acts are causing, and unless restrained, will continue to cause damage

and immediate irreparable harm to Art Akiane and to its valuable reputation and goodwill with the

consuming public for which Art Akiane has no adequate remedy at law.

                                        COUNT I
                               COPYRIGHT INFRINGEMENT
                               (AGAINST ALL DEFENDANTS)

          87.   Art Akiane realleges and incorporates each and every allegation in the paragraphs

above as if they were fully set forth herein.

          88.   Art Akiane is the assignee of copyrights registered with the United States Copyright

Office.

          89.   Art Akiane is the true, rightful, and sole owner of the copyrights in the Works,

including Copyright Registration Nos. VA 1-921-911, VA 1-960-272, VA 2-142-942, VA 2-010-

303, VA 2-010-300, VA 1-925-543, VA 2-010-352, VA 1-924-181, VA 1-924-448, VA 1-924-

158, VA 2-011-840, VA 1-924-183, and VA 2-010-397.


                                                 13
    Case: 1:20-cv-05643 Document #: 1 Filed: 09/23/20 Page 14 of 21 PageID #:14




       90.     By their actions alleged above, Defendants have infringed Art Akiane’s copyrights

by copying, displaying and/or distributing to the public by sale or transfer of ownership infringing

content including direct copies and derivatives of the copyrighted materials.

       91.     Defendants’ acts of copyright infringement have caused and will continue to cause

damage to Art Akiane, in an amount to be proven at trial.

       92.     In the alternative or in addition, and upon information and belief, Defendants’

copying, distribution and/or the display of the illicit and counterfeit Works was done willfully,

with knowledge of Art Akiane’s rights in the Works.

       93.     Art Akiane is entitled to, among other relief, injunctive relief and an award of actual

damages, Defendants’ profits, enhanced damages and profits, reasonable attorneys’ fees, and costs

of the action, together with prejudgment and post-judgment interest.

                             COUNT II
     TRADEMARK INFRINGEMENT AND UNFAIR COMPETITION AND FALSE
                       DESIGNATION OF ORIGIN
                     (AGAINST ALL DEFENDANTS)

       94.     Art Akiane realleges and incorporates each and every allegation in the paragraphs

above as if they were fully set forth herein.

       95.     Art Akiane has valid and protectable rights in the AKIANE Marks.

       96.     Defendants’ unauthorized use in commerce of the AKIANE Marks as alleged above

is likely to confuse, cause mistake, or to deceive consumers as to the origin, source, sponsorship,

or affiliation of its goods, and is likely to cause consumers to believe, contrary to fact, that

Defendants’ goods are sold, authorized, endorsed, or sponsored by Art Akiane, or that Defendants

are in some way affiliated with or sponsored by Art Akiane.

       97.     Defendants’ unauthorized use in commerce of the AKIANE Marks as alleged above

constitutes use of a false designation of origin and misleading description and representation of



                                                 14
    Case: 1:20-cv-05643 Document #: 1 Filed: 09/23/20 Page 15 of 21 PageID #:15




fact that is likely to confuse consumers in violation of Section 43(a) of the Lanham Act, 15 U.S.C.

§ 1125(a).

          98.    Defendants’ sales of illicit artwork with AKIANE’S Marks is likely to confuse

consumers and deceive them as to an apparent affiliation between Art Akiane and Defendants

when no such affiliation exists.

          99.    Defendants’ conduct as alleged above constitutes unfair competition in violation of

Section 43(a) of the Lanham Act, 15 U.S.C. § 1125(a).

          100.   In the alternative or in addition, and upon information and belief, Defendants’

unfair competition and false designation of origin was done willfully, with knowledge of Art

Akiane’s rights in the Akiane Marks.

          101.   Defendants’ conduct as alleged herein is causing immediate and irreparable harm

and injury to Art Akiane, and to its goodwill and reputation, and will continue to both damage Art

Akiane and confuse the public unless enjoined by this Court. Art Akiane has no adequate remedy

at law.

          102.   Art Akiane is entitled to, among other relief, injunctive relief and an award of actual

damages, Defendants’ profits, enhanced damages and profits, reasonable attorneys’ fees, and costs

of the action under Sections 34 and 35 of the Lanham Act, 15 U.S.C. §§ 1116, 1117, together with

prejudgment and post-judgment interest.

                                      COUNT III
                           COMMON LAW UNFAIR COMPETITION
                              (AGAINST ALL DEFENDANTS)

          103.   Art Akiane realleges and incorporates each and every allegation in the paragraphs

above as if they were fully set forth herein.




                                                   15
    Case: 1:20-cv-05643 Document #: 1 Filed: 09/23/20 Page 16 of 21 PageID #:16




       104.    Art Akiane owns all rights, title, and interest in and to the AKIANE Marks,

including but not limited to all common law rights in such marks due to Art Akiane’s first use of

the AKIANE Marks in this district and elsewhere.

       105.    Defendants’ unauthorized use in commerce of the AKIANE Marks as alleged

herein occurred long after Art Akiane began using the AKIANE Marks and is likely to deceive

consumers as to the origin, source, sponsorship, or affiliation of Defendants’ goods, and is likely

to cause consumers to believe, contrary to fact, that Defendants’ goods are sold, authorized,

endorsed, or sponsored by Art Akiane, or that Defendants are in some way affiliated with or

sponsored by Art Akiane.

       106.    By reason of their acts, Defendants have committed unfair competition under

Illinois common law.

       107.    In the alternative or in addition, and upon information and belief, Defendants’

unfair competition was done willfully, with knowledge of Art Akiane’s rights.

       108.    Defendants’ conduct is causing immediate and irreparable harm and injury to Art

Akiane, and to its goodwill and reputation, and will continue to both damage Art Akiane and

confuse the public unless enjoined by this Court. Art Akiane has no adequate remedy at law.

       109.    Art Akiane is entitled to, among other relief, injunctive relief and an award of actual

damages, Defendants’ profits, enhanced damages and profits, reasonable attorneys' fees, and costs

of the action under Illinois common law, together with prejudgment and post-judgment interest.

                                  COUNT IV
                          VIOLATION OF THE ILLINOIS
                    UNIFORM DECEPTIVE TRADE PRACTICES ACT
                          (AGAINST ALL DEFENDANTS)

       110.    Art Akiane realleges and incorporates each and every allegation in the paragraphs

above as if they were fully set forth herein.



                                                 16
    Case: 1:20-cv-05643 Document #: 1 Filed: 09/23/20 Page 17 of 21 PageID #:17




       111.    The Illinois Uniform Deceptive Practices Act (“UDPA”), 815 ILCS § 510/2, et seq.

provides that a person engages in deceptive trade practices when the person “(1) passes off goods

or services as those of another; (2) causes likelihood of confusion or of misunderstanding as to the

source, sponsorship, approval, or certification of goods or services; (3) causes a likelihood of

confusion or of misunderstanding as to affiliation, connection or association with or certification

by another; . . . (5) represents that goods or services has sponsorship, approval, characteristics, . .

. that they do not have; . . . [or] engages in any other conduct which similarly creates a likelihood

of confusion or misunderstanding.”

       112.    Defendants have violated the UDPA by selling illicit and unauthorized copies of

Art Akiane’s Works, by using the AKIANE Marks, implying to consumers that Art Akiane is

associated with Defendants, and because Defendants have used deception, fraud, false pretense,

misrepresentation or concealment, suppression or omission of material facts, either expressly or

by implication, in causing the false association with the intent that the public rely upon those false

representations.

       113.    In the alternative or in addition, and upon information and belief, Defendants’

violation of the UDPA was willful, and with knowledge of Art Akiane’s rights.

       114.    The unauthorized use by Defendants of Art Akiane’s Works and the AKIANE

Marks is causing and is likely to cause substantial injury to the public and to Art Akiane, and Art

Akiane has no adequate remedy at law for this injury.

       115.    As a result of Defendants’ unlawful business practices, Art Akiane is entitled to an

order enjoining such future conduct, attorneys’ fees under 815 ILCS § 510/3, and such other orders

and judgments necessary.




                                                  17
    Case: 1:20-cv-05643 Document #: 1 Filed: 09/23/20 Page 18 of 21 PageID #:18




                                        COUNT V
                                   UNJUST ENRICHMENT
                                (AGAINST ALL DEFENDANTS)

       116.    Art Akiane realleges and incorporates each and every allegation in the paragraphs

above as if they were fully set forth herein.

       117.    Art Akiane’s ownership of the rights to distribute and the rights to license the use

of the Works are valuable assets to Art Akiane.

       118.    By selling and distributing illicit and counterfeit versions of Art Akiane’s Works

without permission or authorization, and profiting off the Works without paying compensation to

Art Akiane, Defendants have appropriated a valuable asset belonging to Art Akiane to Art

Akiane’s detriment.

       119.    In the alternative or in addition, and upon information and belief, Defendants’

unjust enrichment was willful, and with knowledge of Art Akiane’s rights.

       120.    By failing to pay proper compensation to Art Akiane for the sale and use of the

Works, Defendants have retained Art Akiane’s benefit and such retention violates the fundamental

principles of justice, equity and good conscience.

       121.    As a result of Defendants’ unjust enrichment, Art Akiane is entitled to damages

including lost profits and the recovery of its attorneys’ fees, costs, and interest.

                                     REQUEST FOR RELIEF

       WHEREFORE, Plaintiff, Art Akiane respectfully request that this Court:

       A.      Enter judgment in favor of Art Akiane on Counts I-V;

       B.      Award Art Akiane its actual damages against Defendants in an amount to be

determined at trial;

       C.      Award Art Akiane with Defendants’ profits from their aforementioned activities;




                                                  18
    Case: 1:20-cv-05643 Document #: 1 Filed: 09/23/20 Page 19 of 21 PageID #:19




       D.      Award Art Akiane with punitive damages against Defendants based upon willful

and knowing infringement;

       E.      Award Art Akiane with statutory damages;

       F.      Award Art Akiane all of its costs and reasonable attorneys’ fees in this action as

authorized by 17 U.S.C. § 1203, 15 U.S.C. § 1117, 765 ILCS § 1075/55, 815 ILCS § 510/3 and

other applicable laws;

       G.      Award Art Akiane with pre- and post-judgment interest at the maximum legal rate

and costs;

       H.      Award Art Akiane an accounting for damages and for all the profits together with

those profits lost by Art Akiane due to Defendants’ misconduct alleged herein;

       I.      Preliminarily and permanently enjoin Defendants, and their predecessors,

successors, divisions, subsidiaries, or joint ventures thereof, together with any and all parent or

affiliated companies or corporations, and all officers, directors, employees, agents, attorneys,

representatives, those acting in privity or concert with them, or on their behalf, from:

               i.        Displaying, copying, distributing, promoting, offering, disseminating, or

                         selling Art Akiane’s copyrighted materials or any modification, derivation,

                         or reproduction thereof;

               ii.       Using Akiane’s identity without prior authorization; and

               iii.      Doing and engaging in any of the acts described above and directing

                         Defendants to conform with each and every provision of this prayer for

                         relief;

       J.      Directing that Defendants recall and deliver up for destruction all goods, packaging,

advertisements, promotions, signs, displays, and related materials incorporating or bearing the




                                                    19
    Case: 1:20-cv-05643 Document #: 1 Filed: 09/23/20 Page 20 of 21 PageID #:20




mark AKIANE or any other marks that are a counterfeit, copy, confusingly similar variation, or

colorable imitation of the AKIANE Marks or Works;

       K.        Directing Defendants to transfer and assign all rights and control to any webpage,

domain name, and social media site that is likely to cause confusion, mistake or to deceive

consumers with the AKIANE Marks;

       L.        Directing Defendants to provide an accounting of all products ever sold

incorporating the Works, including the products:

                 i.     currently in Defendants’ inventory;

                 ii.    sold by Defendants since January 11, 2007, whether directly or indirectly;

                 iii.   taken into inventory by Defendants; and

                 iv.    ordered by or on behalf of Defendants (including units for which a purchase

                        order has been submitted, which are currently being loaded for shipment, or

                        which are currently en route for delivery), including listing all lot or serial

                        numbers of said products as applicable; and

       M.        Grant to Art Akiane such other relief as may be just and warranted under the

circumstances.

                                         JURY DEMAND

       Plaintiff Art Akiane LLC hereby demands a jury trial on all issues so triable.

 Dated: September 23, 2020                       Respectfully submitted,

                                                 ART AKIANE LLC,

                                                 By: s/ Adam Wolek
                                                 Adam Wolek
                                                 TAFT STETTINIUS & HOLLISTER LLP
                                                 111 E. Wacker Drive, 28th Floor
                                                 Chicago, Illinois 60601
                                                 Phone: (312) 836-4063 | Fax: (312) 966-8598
                                                 awolek@taftlaw.com


                                                  20
Case: 1:20-cv-05643 Document #: 1 Filed: 09/23/20 Page 21 of 21 PageID #:21




                                    Rachel A. Smoot
                                    TAFT STETTINIUS & HOLLISTER LLP
                                    65 E. State Street, Suite 1000
                                    Columbus, OH 43215
                                    Phone: (614) 220-0222 | Fax: (614) 221-2007
                                    rsmoot@taftlaw.com

                                    Counsel for Plaintiff Art Akiane LLC




                                    21
